Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                             ENTRY ORDER

                              SUPREME COURT DOCKET NO. 2010-474

                                            MAY TERM, 2011

 Clinton Bedell                                          }     APPEALED FROM:
                                                         }
    v.                                                   }     Superior Court, Washington Unit,
                                                         }     Civil Division
                                                         }
 State of Vermont                                        }     DOCKET NO. 388-5-09 Wncv

                                                               Trial Judge: Geoffrey W. Crawford

                              In the above-entitled cause, the Clerk will enter:

        Petitioner Clinton Bedell appeals pro se from a superior court order dismissing his complaint.
We affirm.

         This is the latest in a series of pleadings and appeals filed by petitioner following his conviction
of sexual assault against his daughter. We affirmed his conviction on appeal in State v. Bedell, No. 1999-
115 (Vt. Nov. 24, 1999) (unpub. mem.). Thereafter, he filed successive unsuccessful motions for
sentence reconsideration, and we affirmed on appeal in two separate decisions. See State v. Bedell, Nos.
2002-244 & 2003-047 (Vt. April 4, 2003 (unpub. mem.); In re Bedell, No. 2006-519, 2007 WL 5313337
(Vt. May 1, 2007) (unpub. mem.). Most recently, we affirmed the dismissal of a Rule 75 complaint. See
Bedell v. Washington Cnty. State’s Attorney, No. 2009-341, 2010 WL 716111 (Vt. Feb. 25, 2010)
(unpub. mem.). In our last decision, we noted that the trial court had dismissed the complaint on the
grounds that it was “unintelligible” and stated no “discernible legal claim,” and we upheld the court’s
decision on the basis that petitioner had offered “no coherent argument” relevant to the appeal and, to the
extent that his arguments could be discerned, they all related to issues previously decided. Id. at * 1.

         Here, similarly, the trial court ruled that all of the assertions in petitioner’s rambling complaint,
which he labeled a “motion for P.C.R. expunged,” were either legally incoherent, had been previously
addressed, or were foreclosed by his guilty plea. Petitioner’s brief on appeal largely repeats the claims
raised below, and to that extent fails again to provide any coherent or cognizable argument. See Johnson
v. Johnson, 158 Vt. 160, 164 n.* (1992) (mem.) (this Court will not consider arguments inadequately
briefed); V.R.A.P. 28(a)(4) (appellant’s brief must identify and explain the issues and how they were
preserved, and set forth the contentions and the reasons therefore, with appropriate citations to the
authorities, statutes, and parts of the record relied on). Even under the relaxed standards applicable to pro
se litigants, petitioner must set forth comprehensible arguments demonstrating error. He has not met this
standard. Accordingly, we find no basis to disturb the judgment.

         Affirmed.

                                                  BY THE COURT:

                                                  _______________________________________
                                                  Denise R. Johnson, Associate Justice

                                                  _______________________________________
                                                  Marilyn S. Skoglund, Associate Justice

                                                  _______________________________________
                                                  Brian L. Burgess, Associate Justice